        CASE 0:21-cv-01528-MJD-ECW Doc. 1 Filed 06/30/21 Page 1 of 16




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

ANJANETTE COMER and                                Civil Action No. 21-cv-1528
CHRISTOPHER D. EVANS, on behalf of
themselves and others similarly situated,          CLASS ACTION COMPLAINT

                      Plaintiffs,
                                                   JURY TRIAL DEMANDED
       v.

VIKING CLIENT SERVICES, LLC,

                      Defendant.
                          ______________________________

                                    Nature of the Action

       1.     Anjanette Comer and Christopher D. Evans (together, “Plaintiffs”) bring

this case under the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et

seq., for the benefit of consumers in Minnesota, Texas, and Pennsylvania whose private,

debt-related information Viking Client Services, LLC (“Defendant”) shared with an

unauthorized third party in its efforts to collect their debts.

       2.     By way of background, Congress enacted the FDCPA in 1977 to “eliminate

abusive debt collection practices by debt collectors, to insure that those debt collectors

who refrain from using abusive debt collection practices are not competitively

disadvantaged,” 15 U.S.C. § 1692(e), and in response to “abundant evidence of the use of

abusive, deceptive, and unfair debt collection practices by many debt collectors,” which

Congress found to have contributed “to the number of personal bankruptcies, to marital

instability, to the loss of jobs, and to invasions of individual privacy.” Id., § 1692(a).




                                               1
        CASE 0:21-cv-01528-MJD-ECW Doc. 1 Filed 06/30/21 Page 2 of 16




      3.     The Consumer Financial Protection Bureau (“CFPB”)—the federal agency

tasked with enforcing the FDCPA—once explained that “[h]armful debt collection

practices remain a significant concern today. In fact, the CFPB receives more consumer

complaints about debt collection practices than about any other issue.”1

      4.     Pertinent here, the FDCPA at section 1692c(b), titled “Communication with

third parties,” commands:

      Except as provided in section 1692b of this title, without the prior consent
      of the consumer given directly to the debt collector, or the express
      permission of a court of competent jurisdiction, or as reasonably necessary
      to effectuate a post judgment judicial remedy, a debt collector may not
      communicate, in connection with the collection of any debt, with any
      person other than the consumer, his attorney, a consumer reporting agency
      if otherwise permitted by law, the creditor, the attorney of the creditor, or
      the attorney of the debt collector.

15 U.S.C. § 1692c(b).

      5.     And the provision cross-referenced, section 1692b, governs how a debt

collector may communicate “with any person other than the consumer for the purpose of

acquiring location information.” 15 U.S.C. § 1692b.

      6.     The FDCPA thus broadly prohibits a debt collector from communicating

with anyone other than the consumer “in connection with the collection of any debt,”

subject to several carefully crafted exceptions—some enumerated in section 1692c(b),

and others in section 1692b—none of which applies here.



1
        See Brief for the CFPB as Amicus Curiae, ECF No. 14, p. 10, Hernandez v.
Williams, Zinman, & Parham, P.C., No. 14-15672 (9th Cir. Aug. 20, 2014),
http://www.ftc.gov/system/files/documents/amicus_briefs/hernandez-v.williams-zinman-
parham-p.c./140821briefhernandez1.pdf (last visited June 29, 2021).

                                            2
        CASE 0:21-cv-01528-MJD-ECW Doc. 1 Filed 06/30/21 Page 3 of 16




       7.     Despite this prohibition—one designed to protect consumers’ privacy—

debt collectors, including Defendant, often communicate with third-party mail vendors in

connection with the collection of consumer debts, including by sending those vendors

personal information regarding consumers’ alleged debts.

       8.     Indeed, “over 85 percent of debt collectors surveyed by the [CFPB]

reported using letter vendors.”2

       9.     These third-party letter vendors use information provided by debt

collectors—such as the consumer’s name and address, the name of the creditor to whom

the debt is allegedly owed, the name of the original creditor, and the amount of the

alleged debt—to fashion, print, and mail debt collection letters to consumers.

       10.    This unnecessary, and illegal, practice of communicating with third parties

in connection with the collection of consumer debts exposes private information

regarding alleged debts to third parties not exempted by the FDCPA.

       11.    Upon information and belief, Defendant routinely communicates with

third-party vendors, in connection with the collection of debts, to provide them protected

information regarding consumer debts that those vendors are not authorized to receive, in

violation of the FDCPA.

       12.    Plaintiffs thus seek relief on behalf of all similarly situated Minnesota,

Texas, and Pennsylvania consumers to whom Defendant caused debt collection letters to

be sent that were prepared, printed, or mailed by a third-party vendor.



2
       84 FR 23274, at 23396 n.749.

                                             3
        CASE 0:21-cv-01528-MJD-ECW Doc. 1 Filed 06/30/21 Page 4 of 16




                                         Parties

      13.    Ms. Comer is a natural person who at all relevant times resided in Tarrant

County, Texas.

      14.    Ms. Comer is obligated, or allegedly obligated, to pay a debt owed or due,

or asserted to be owed or due, a creditor other than Defendant.

      15.    Ms. Comer’s obligation, or alleged obligation, owed or due, or asserted to

be owed or due, arises from a transaction in which the money, property, insurance, or

services that are the subject of the transaction were incurred primarily for personal,

family, or household purposes—namely, personal rental car services (the “Comer Debt”).

      16.    Ms. Comer is a “consumer” as defined by 15 U.S.C. § 1692a(3).

      17.    Mr. Evans is a natural person who at all relevant times resided in Bradford

County, Pennsylvania.

      18.    Mr. Evans is obligated, or allegedly obligated, to pay a debt owed or due, or

asserted to be owed or due, a creditor other than Defendant.

      19.    Mr. Evans’ obligation, or alleged obligation, owed or due, or asserted to be

owed or due, arises from a transaction in which the money, property, insurance, or

services that are the subject of the transaction were incurred primarily for personal,

family, or household purposes—namely, a personal credit card (the “Evans Debt”).

      20.    Mr. Evans is a “consumer” as defined by 15 U.S.C. § 1692a(3).

      21.    Defendant is a limited liability company headquartered in Eden Prairie,

Minnesota.




                                            4
        CASE 0:21-cv-01528-MJD-ECW Doc. 1 Filed 06/30/21 Page 5 of 16




       22.    Defendant “provides debt recovery services and collection solutions across

multiple industries.”3

       23.    Boasting of “proven results in recovering debt,” Defendant offers a

“qualified staff [] trained to work diligently and professionally, making sure that the debt

collection process is effective. Our dedicated team, equipped with the best training and

resources, is committed to producing the most ideal results possible.”4

       24.    Defendant provides debt collection services related to consumer bankcards,

automobile deficiencies, consumer debt and installment loans, pre-legal and dormant

judgment recovery, debt buyers, and healthcare.5

       25.    Defendant advertises participation in debt collection industry trade groups

such as the Minnesota Collectors Association, Inc. and ACA International.6

       26.    Defendant identified itself as a debt collector in its correspondence to

Plaintiff, as shown below.

       27.    Defendant is an entity that at all relevant times was engaged, by use of the

mails and telephone, in the business of attempting to collect a “debt” from Plaintiff, as

defined by 15 U.S.C. § 1692a(5).




3
       https://www.vikingservice.com/ (last visited June 29, 2021).
4
       https://www.vikingservice.com/services/recovery (last visited June 29, 2021).
5
       Id.
6
       Id.

                                             5
         CASE 0:21-cv-01528-MJD-ECW Doc. 1 Filed 06/30/21 Page 6 of 16




        28.     Upon information and belief, at the time Defendant attempted to collect the

debts from Plaintiffs, the debts were in default, or Defendant treated the debts as if they

were in default from the time that Defendant acquired them for collection.

        29.     Defendant uses instrumentalities of interstate commerce or the mails in a

business the principal purpose of which is the collection of debts, or to regularly collect

or attempt to collect, directly or indirectly, debts owed or due, or asserted to be owed or

due, another.

        30.     Defendant is a “debt collector” as defined by the FDCPA, 15 U.S.C. §

1692a(6).

                                  Jurisdiction and Venue

        31.     This Court has jurisdiction under 15 U.S.C. § 1692k(d) and 28 U.S.C. §

1331.

        32.     Venue is proper before this Court under 28 U.S.C. § 1391(b) as Defendant

maintains its principal place of business in this district.

                                     Factual Allegations

        33.     On or about April 13, 2021, Defendant caused a written communication to

be sent to Ms. Comer in connection with the collection of the Comer Debt.

        34.     A redacted copy of the April 13 letter to Ms. Comer is attached as Exhibit

A.

        35.     The April 13 letter disclosed the balance of the Debt. Ex. A.

        36.     The April 13 letter identified the current creditor to whom Defendant

alleged the Comer Debt was owed. Id.


                                               6
         CASE 0:21-cv-01528-MJD-ECW Doc. 1 Filed 06/30/21 Page 7 of 16




      37.    The April 13 letter contained Plaintiff’s name and home address and

provided additional description of the Comer Debt, including a claim number. Id.

      38.    The April 13 letter also identified Defendant as a debt collector in bold

print: “This communication is from a debt collector and is an attempt to collect a

debt. Any information obtained will be used for that purpose.” Id.

      39.    At the time of the April 13 letter, there was no judgment against Ms. Comer

regarding the Comer Debt.

      40.    Defendant did not print the April 13 letter.

      41.    Defendant did not mail the April 13 letter.

      42.    Instead, in connection with its collection of the Comer Debt, Defendant

provided information regarding Ms. Comer and the Comer Debt to a third-party mail

vendor—including Ms. Comer’s name and address, the amount of the Comer Debt, the

name of the current creditor, and other private details regarding the Comer Debt.

      43.    That third-party vendor then printed the April 13 letter that was sent to Ms.

Comer.

      44.    The third-party vendor also mailed the April 13 letter that was sent to Ms.

Comer.

      45.    A return address on the April 13 letter does not match Defendant’s address

in Eden Prairie, Minnesota.

      46.    That return address on the April 13 letter includes a P.O. Box in Oaks,

Pennsylvania that is associated with RevSpring, Inc., a third-party software company.

      47.    RevSpring is owned by private equity firm GTCR LLC.


                                            7
         CASE 0:21-cv-01528-MJD-ECW Doc. 1 Filed 06/30/21 Page 8 of 16




        48.     Defendant does not maintain an office in Oaks, Pennsylvania.

        49.     RevSpring, however, maintains facilities in Oaks, Pennsylvania at the same

zip code as the P.O. Box in the April 13 letter’s return address.7

        50.     RevSpring markets itself as having “[s]tate-of-the-art print and mail

services . . . .”8

        51.     “RevSpring processes more than one billion communications annually.”9

        52.     RevSpring touts that “North America’s leading healthcare organizations,

revenue cycle management, and accounts receivables management companies trust us to

maximize their financial results through dynamic and personalized print, online, phone,

email, and text communications and self-service payment options.”10

        53.     Defendant provided to RevSpring information regarding Ms. Comer and

the Comer Debt, including her name, address, the amount of the Comer Debt, and the

current creditor for the debt.

        54.     Defendant communicated with RevSpring in connection with the collection

of the Comer Debt.

        55.     Ms. Comer did not consent to Defendant communicating with RevSpring in

connection with the collection of the Comer Debt.

7
        https://revspringinc.com/about/ (last visited June 29, 2021).
8
      https://revspringinc.com/healthcare/products/print-mail/production/ (last visited
June 29, 2021).
9
        Id.
10
        https://revspringinc.com/about/ (last visited June 29, 2021).


                                              8
        CASE 0:21-cv-01528-MJD-ECW Doc. 1 Filed 06/30/21 Page 9 of 16




       56.    Ms. Comer did not consent to Defendant communicating with any third-

party vendor in connection with the collection of the Comer Debt.

       57.    On or about May 17, 2021, Defendant caused a written communication to

be sent to Mr. Evans in connection with the collection of the Evans Debt.

       58.    A redacted copy of the May 17 letter to Mr. Evans is attached as Exhibit B.

       59.    The May 17 letter disclosed the balance of the Evans Debt. Ex. B.

       60.    The May 17 letter identified the current creditor to whom Defendant

alleged the Evans Debt was owed, as well as the original creditor. Id.

       61.    The May 17 letter contained Mr. Evans’ name and home address and

provided additional details of the Evans Debt, including a VCS Account number, the last

four digits of the original account number, and the date of Plaintiff’s medical services. Id.

       62.    The May 17 letter also identified Defendant as a debt collector in bold font:

“This communication is from a debt collector and is an attempt to collect a debt.

Any information obtained will be used for that purpose.” Id.

       63.    At the time of the May 17 letter, there was no judgment against Mr. Evans

regarding the Evans Debt.

       64.    Defendant did not print the May 17 letter.

       65.    Defendant did not mail the May 17 letter.

       66.    Instead, in connection with its collection of the Evans Debt, Defendant

provided information regarding Mr. Evans and the Evans Debt to a third-party mail

vendor—including Mr. Evans’ name and address, the amount of the Debt, the name of

the current and original creditors, and other private details regarding the Debt.


                                              9
         CASE 0:21-cv-01528-MJD-ECW Doc. 1 Filed 06/30/21 Page 10 of 16




         67.   That third-party vendor then printed the May 17 letter that was sent to Mr.

Evans.

         68.   The third-party vendor also mailed the May 17 letter that was sent to Mr.

Evans.

         69.   A return address on the May 17 letter does not match Defendant’s address

in Eden Prairie, Minnesota.

         70.   That return address on the May 17 letter includes a P.O. Box in Oaks,

Pennsylvania that is associated with RevSpring.

         71.   Defendant provided to RevSpring information regarding Mr. Evans and the

Evans Debt, including his name, address, the amount of the Evans Debt, and the current

and original creditors for the debt.

         72.   Defendant communicated with RevSpring in connection with the collection

of the Evans Debt.

         73.   Mr. Evans did not consent to Defendant communicating with RevSpring in

connection with the collection of the Evans Debt.

         74.   Mr. Evans did not consent to Defendant communicating with any third-

party vendor in connection with the collection of the Evans Debt.

                                  Class Action Allegations

         75.   Plaintiffs bring this action as a class action pursuant to Federal Rules of

Civil Procedure 23(a) and (b)(3) on behalf of the following class:

         All persons (a) with a Minnesota, Texas, or Pennsylvania address (b) to
         which Viking Client Services, LLC sent, or caused to be sent, a written debt
         collection communication, (c) in connection with the collection of a


                                             10
        CASE 0:21-cv-01528-MJD-ECW Doc. 1 Filed 06/30/21 Page 11 of 16




        consumer debt, (d) that was printed or mailed by a third-party vendor, (e)
        where Defendant provided the vendor with information contained in the
        mailed communication in the one year preceding the date of this complaint
        through the date of class certification.

        76.   Excluded from the class is Defendant, its officers and directors, members of

their immediate families and their legal representatives, heirs, successors, or assigns, and

any entity in which Defendant has or had controlling interests.

        77.   The class satisfies Rule 23(a)(1) because, upon information and belief, it is

so numerous that joinder of all members is impracticable.

        78.   The exact number of class members is unknown to Plaintiffs at this time

and can only be determined through appropriate discovery.

        79.   The class is ascertainable because it is defined by reference to objective

criteria.

        80.   In addition, upon information and belief, the names and addresses of all

members of the proposed class can be identified through business records maintained by

Defendant.

        81.   The class satisfies Rules 23(a)(2) and (3) because Plaintiffs’ claims are

typical of the claims of the members of the class.

        82.   To be sure, Plaintiffs’ claims and those of the members of the class

originate from the same practice utilized by Defendant—communicating in connection

with the collection of consumer debts, including the sending of personal, private

information regarding those debts, with a third-party vendor—and Plaintiffs thus possess

the same interests and have suffered the same injuries as each member of the class.



                                            11
        CASE 0:21-cv-01528-MJD-ECW Doc. 1 Filed 06/30/21 Page 12 of 16




        83.      Plaintiffs satisfy Rule 23(a)(4) because they will fairly and adequately

protect the interests of the members of the class and have retained counsel experienced

and competent in class action litigation.

        84.      Plaintiffs have no interests that are contrary to or in conflict with the

members of the class that they seek to represent.

        85.      A class action is superior to all other available methods for the fair and

efficient adjudication of this controversy since, upon information and belief, joinder of all

members is impracticable.

        86.      Moreover, as the damages suffered by individual members of the class may

be relatively small, the expense and burden of individual litigation could make it

impracticable for the members of the class to individually redress the wrongs done to

them.

        87.      There will be no unusual difficulty in the management of this action as a

class action.

        88.      Issues of law and fact common to the members of the class predominate

over any questions that may affect only individual members, in that Defendant has acted

on grounds generally applicable to the class.

        89.      Among the issues of law and fact common to the class:

              a) Defendant’s violations of the FDCPA as alleged herein;

              b) whether Defendant is a debt collector as defined by the FDCPA;

              c) whether Defendant’s communications with third-party mail vendors

                 regarding consumers’ alleged debts violate the FDCPA;


                                              12
        CASE 0:21-cv-01528-MJD-ECW Doc. 1 Filed 06/30/21 Page 13 of 16




             d) the availability of declaratory relief;

             e) the availability of statutory penalties; and

             f) the availability of attorneys’ fees and costs.

       90.      Absent a class action, Defendant’s violations of the law will be allowed to

proceed without a full, fair, judicially supervised remedy.

 Count I: Violation of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692c(b)

       91.      Plaintiffs repeat and re-allege each and every factual allegation contained in

paragraphs 1 through 90 above.

       92.      The FDCPA at 15 U.S.C. § 1692c(b) provides that “a debt collector may

not communicate, in connection with the collection of any debt, with any person other

than the consumer, his attorney, a consumer reporting agency if otherwise permitted by

law, the creditor, the attorney of the creditor, or the attorney of the debt collector.”

       93.      By communicating with a third-party mail vendor in connection with the

collection of Plaintiffs’ debts—including by disclosing, among other things, the existence

of the debts, the amounts allegedly owed, and the alleged current and original creditors—

Defendant violated 15 U.S.C. § 1692c(b). See Hunstein v. Preferred Collection & Mgmt.

Servs., Inc., 994 F.3d 1341 (11th Cir. 2021).

       94.      The harm suffered by Plaintiffs is particularized in that the illegal

communications related to their personal alleged debts and included their personal,

private information.

       95.      Moerover, the violation of Plaintiffs’ rights not to have their private

information shared with third parties is a concrete injury sufficient to confer standing.


                                                13
        CASE 0:21-cv-01528-MJD-ECW Doc. 1 Filed 06/30/21 Page 14 of 16




       96.    To be sure, the harm Plaintiffs allege here—disclosure of private

information of a personal, sensitive nature to third-party vendors—is precisely the type of

abusive debt collection practice that the FDCPA was designed to prevent. See 15 U.S.C.

§ 1692(a) (“Abusive debt collection practices contribute to the number of personal

bankruptcies, to marital instability, to the loss of jobs, and to invasions of individual

privacy.”) (emphasis added).

       97.    As a result of the sharing of her private information in connection with the

April 13 letter, Ms. Comer is embarrassed and distressed by the disclosure of her

sensitive financial details.

       98.    Likewise, as a result of the sharing of his private information in connection

with the May 17 letter, Mr. Evans is embarrassed and distressed by the disclosure of his

sensitive financial details.

       99.    Furthermore, Defendant’s debt collection conduct also created a material

risk of harm to the concrete privacy interests Congress was trying to protect in enacting

the FDCPA.

       100.   A consumer whose private information concerning sensitive financial

topics is shared with third parties is likely to suffer embarrassment, stress, or anxiety

about such disclosure, as Plaintiffs felt here.

       101.   Additionally, by communicating with a third party in connection with the

collection of their debts, Defendant harmed Plaintiffs by invading their privacy. E.g.,

Heglund v. Aitkin Cnty., 871 F.3d 572, 577-78 (8th Cir. 2017) (confirming Article III

standing for statutory violation rooted in protecting individual privacy interests).


                                              14
        CASE 0:21-cv-01528-MJD-ECW Doc. 1 Filed 06/30/21 Page 15 of 16




       102.   That is, by communicating with a third party in connection with the

collection of their debts, Defendant harmed Plaintiffs by disclosing private facts about

them without their permission to do so.

       103.   Moreover, Plaintiffs suffered reputational harm by Defendant sharing their

private, debt-related information with a third party, including by Defendant disclosing in

the first instance that Plaintiffs are alleged debtors.

       WHEREFORE, Plaintiffs respectfully request relief and judgment as follows:

       A. Determining that this action is a proper class action under Rule 23 of the

           Federal Rules of Civil Procedure;

       B. Adjudging and declaring that Defendant violated 15 U.S.C. § 1692c(b);

       C. Awarding Plaintiffs and members of the class statutory damages pursuant to 15

           U.S.C. § 1692k;

       D. Awarding Plaintiffs and members of the class actual damages incurred, as

           applicable, pursuant to 15 U.S.C. § 1692k;

       E. Enjoining Defendant from future violations of 15 U.S.C. § 1692c(b) with

           respect to Plaintiffs and the class;

       F. Awarding Plaintiffs and members of the class their reasonable costs and

           attorneys’ fees incurred in this action, including expert fees, pursuant to 15

           U.S.C. § 1692k and Rule 23 of the Federal Rules of Civil Procedure;

       G. Awarding Plaintiffs and the members of the class any pre-judgment and post-

           judgment interest as may be allowed under the law; and

       H. Awarding other and further relief as the Court may deem just and proper.


                                               15
      CASE 0:21-cv-01528-MJD-ECW Doc. 1 Filed 06/30/21 Page 16 of 16




                                  TRIAL BY JURY

     Plaintiffs are entitled to, and hereby demand, a trial by jury.

DATED: June 30, 2021                     Respectfully submitted,



                                         /s/ Thomas J. Lyons Jr
                                         Thomas J. Lyons Jr, Esq.
                                         Consumer Justice Center P.A.
                                         367 Commerce Court
                                         Vadnais Heights, MN 55127
                                         Telephone: 651-770-9707
                                         Facsimile: 651-704-0907
                                         tommy@consumerjusticecenter.com

                                         Jesse S. Johnson, Esq.*
                                         GREENWALD DAVIDSON RADBIL PLLC
                                         7601 N. Federal Hwy., Suite A-230
                                         Boca Raton, Florida 33487
                                         Telephone: (561) 826-5477
                                         jjohnson@gdrlawfirm.com

                                         Counsel for Plaintiffs and the proposed class

                                         *to seek admission pro hac vice




                                           16
